*333The IAS Court properly determined that the CPLR article 78 proceeding commenced by petitioner, a probationary employee, on April 18, 1995, more than 18 months after the termination of his employment on September 15, 1993, was time-barred by the four-month Statute of Limitations set forth in CPLR 217, since the limitations period in a proceeding to review the dismissal of a probationary employee begins to run from the effective date of discharge (Matter of Vasbinder v Hartnett, 129 AD2d 894, lv denied 70 NY2d 606).
The determination of the State Division of Human Rights clearly has a rational basis as the record demonstrates that the probationary employment of the petitioner was terminated because of his continuous unsatisfactory performance, documented by poor job performance ratings for the period from July 2, 1992 to September 2, 1993, rather than based upon any unlawful discriminatory employment practice relating to his religion (see, Matter of State Div. of Human Rights v County of Onondaga Sheriff's Dept., 71 NY2d 623, 630-631; Matter of Graham v New York State Div. of Human Rights, 197 AD2d 516). Concur — Ellerin, J. P., Rubin, Ross, Williams and Tom, JJ.